DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 10/14/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities: “image..” should be “image.” at the end of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendall and Ward, US 20150317816 A1 (hereinafter “Ward”), in view of Bendall, US 20190019305 A1 (hereinafter “Bendall”).
Regarding Claim 1, Ward discloses a method comprising: 
receiving data characterizing a first measurement image ([0132] “At step 1420 (FIG. 17) and as shown in FIG. 11, the video inspection system 100 can display the image 1202 of the viewed object 1250 on the display 1200.”) having a first state ([0066] “a straight-view” or “a side-view”) and a first set of three-dimensional coordinate data corresponding to the first measurement image ([0144] “As discussed above, in one embodiment, the video inspection system 100 (e.g., the CPU 56) can determine the three-dimensional coordinates (e.g., (x, y, z)) of a plurality of surface points on the test object. In one embodiment, the video inspection system 100 can generate three-dimensional data from the image 1302 in order to determine the three-dimensional coordinates.”), the first measurement image including two-dimensional image data ([0131] “At step 1410 (FIG. 17) and as shown in FIG. 11, the user can use the video inspection system 100 (e.g., the imager 112) to obtain or capture one or more images 1202 of a viewed object (e.g., test object 1250 positioned on surface 1260).”); 
receiving data characterizing at least one first geometric dimension determined for the first measurement image ([0140] “At step 1470 (FIG. 17) and as shown in FIG. 13, the video inspection system 100 can display on the display 1200 a dimension of the measurable object feature computed by the CPU 56 using the positions of the plurality of measurement markers 1241, 1242, 1243.”); 
receiving data characterizing a second measurement image having a second state and a second set of three-dimensional coordinate data corresponding to the second measurement image ([0067] “For phase measurement, multiple images can be captured.”).
Ward does not expressly disclose applying the first state of the first measurement image to the second measurement image; and displaying at least one second geometric dimension determined using the second set of three-dimensional coordinate data.
However, in the same field of endeavor, Bendall discloses receiving data characterizing a second measurement image having a second state and a second set of three-dimensional coordinate data corresponding to the second measurement image ([0114] “At step 830 of the exemplary method 800 (FIG. 11), and as shown in FIGS. 13 and 14, at least a portion of the two-dimensional image 903 of the viewed object 910 with measurement cursors 931, 932 is displayed on a first side 901 of the display 900 and a rendered image 905 of the three-dimensional geometry of at least a portion of the object surface 911 of the viewed object 910 is displayed on the second side 902 of the display 900. ”); 
applying the first state of the first measurement image to the second measurement image ([0122] “For example, the first measurement identifier 941 is shown on the rendered image 905 at the same three-dimensional coordinate of the object surface 911 of the viewed object 912 as the first measurement cursor 931, and the second measurement identifier 942 is shown on the rendered image 905 at the same three-dimensional coordinate of the object surface 911 of the viewed object 912 as the second measurement cursor 932. In the exemplary point cloud view 907 shown in FIG. 14, a measurement line identifier 943 corresponding to the measurement line 933 (e.g., depth measurement line) in the two-dimensional image 901 is displayed.”); and 
displaying at least one second geometric dimension determined using the second set of three-dimensional coordinate data ([0125] “At step 860 of the exemplary method 800 (FIG. 11), and as shown in FIGS. 13 and 14, the video inspection device 100 (e.g., the CPU 150) determines the measurement dimension 950 sought by the user for the particular geometric measurement (e.g., depth or length measurement) based on the locations of the measurement cursors 931, 932 and displays that measurement dimension 950 on the display 900. In another embodiment, the measurement dimension can displayed on the display 900 on the rendered image 905.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Ward with the feature of applying the first state of the first measurement image to the second measurement image and displaying at least one second geometric dimension determined using the second set of three-dimensional coordinate data. Doing so could “allow the user to more accurately place the measurement cursors … to provide a more accurate geometric measurement.” (see Bendall [0122])
Regarding Claim 2, Ward-Bendall discloses the method of claim 1, wherein the at least one first geometric dimension is determined based on manual placement of a first plurality of measurement cursors on the first measurement image (Bendall [0058] “The joystick 180 can be manipulated by the user to perform such operations as menu selection, cursor movement, slider adjustment, and articulation control of the probe 102, and may include a push-button function.” [0119] “At step 840 of the exemplary method 800 (FIG. 11), and as shown in FIGS. 13 and 14, measurement cursors 931, 932 are placed (using a pointing device) and displayed on the two-dimensional image 903 to allow the video inspection device 100 (e.g., the CPU 150) to determine the dimensions of the anomaly 912 (e.g., height or depth, length, width, area, volume, point to line, profile slice, etc.).”).
Regarding Claim 3, Ward-Bendall discloses the method of claim 2, wherein applying the first state of the first measurement image comprises automatically placing a second plurality of measurement cursors on the second measurement image, each measurement cursor of the second plurality of measurement cursors corresponding to at least one measurement cursor of the first plurality of measurement cursors (Bendall [0122] “At step 850 of the exemplary method 800 (FIG. 11), and as shown in FIGS. 13 and 14, measurement identifiers 941, 942 corresponding to the measurement cursors 931, 932 placed on the two-dimensional image 903 are displayed on the rendered image 905 of the three-dimensional geometry of the object surface 911 of the viewed object 912.”), and wherein a position of a measurement cursor of the second plurality of measurement cursors in the second image is the same as a position of a corresponding measurement cursor of the first plurality of measurement cursors in the first measurement image (Bendall [0122] “For example, the first measurement identifier 941 is shown on the rendered image 905 at the same three-dimensional coordinate of the object surface 911 of the viewed object 912 as the first measurement cursor 931, and the second measurement identifier 942 is shown on the rendered image 905 at the same three-dimensional coordinate of the object surface 911 of the viewed object 912 as the second measurement cursor 932. In the exemplary point cloud view 907 shown in FIG. 14, a measurement line identifier 943 corresponding to the measurement line 933 (e.g., depth measurement line) in the two-dimensional image 901 is displayed.”).
Regarding Claim 4, Ward-Bendall discloses the method of claim 2, wherein applying the first state comprises automatically placing a third plurality of measurement cursors on the second measurement image, each measurement cursor of the third plurality of measurement cursors corresponding to at least one measurement cursor of the first plurality of measurement cursors (Bendall [0122] “At step 850 of the exemplary method 800 (FIG. 11), and as shown in FIGS. 13 and 14, measurement identifiers 941, 942 corresponding to the measurement cursors 931, 932 placed on the two-dimensional image 903 are displayed on the rendered image 905 of the three-dimensional geometry of the object surface 911 of the viewed object 912.”), and wherein a position of a measurement cursor of the third plurality of measurement cursors on the second measurement image is changed from a position of a corresponding measurement cursor of the first plurality of measurement cursors on the first measurement image based on the second measurement image or the second set of three-dimensional coordinate data (Bendall [0112] “In one embodiment, the video inspection device 100 (e.g., the CPU 150) employs stereo techniques to determine the three-dimensional coordinates (e.g., (x, y, z)) of a plurality of surface points 913, 914 on the two-dimensional first stereo image 903 by finding matching surface points 915, 916 on the corresponding two-dimensional second stereo image 904 and then computing the three-dimensional coordinates based on the pixel distance disparity between the plurality of surface points 913, 914 on the two-dimensional first stereo image 903 (or an area of pixels (e.g., 4×4 area)) and the matching surface points 915, 916 on the corresponding two-dimensional second stereo image 904.”).
Regarding Claim 5, Ward-Bendall discloses the method of claim 1, wherein the first state of the first measurement image or the second state of the second measurement image includes measurements, measurement cursor locations, measurement result locations, image view types, a point cloud orientation, or a rendering mode (Ward [0066] “a straight-view” and “a side-view” teach the image view types).
Regarding Claim 6, Ward-Bendall discloses the method of claim 5, wherein the rendering mode includes a color rendering mode or a depth map color rendering mode (Bendall [0115] “In an exemplary embodiment shown in FIG. 13, the rendered image 905 is a depth profile image 906 showing the three-dimensional geometry of the object surface 911 of the viewed object 910, including the anomaly 912. In another exemplary embodiment shown in FIG. 14, the rendered image 905 is a point cloud view 907 showing the three-dimensional geometry of the object surface 911 of the viewed object 910, including the anomaly 912.”).
Regarding Claim 7, Ward-Bendall discloses the method of claim 1, wherein the at least one first geometric dimension is determined using the first set of three-dimensional coordinate data corresponding to pixels of the first measurement image (Ward [0134] “In one embodiment, the video inspection system 100 (e.g., the CPU 56) can determine the three-dimensional coordinates (e.g., (x, y, z)) of a plurality of surface points on the test object 1250. In one embodiment, the video inspection system 100 can generate three-dimensional data from the image 1202 in order to determine the three-dimensional coordinates.” [0140] “At step 1470 (FIG. 17) and as shown in FIG. 13, the video inspection system 100 can display on the display 1200 a dimension of the measurable object feature computed by the CPU 56 using the positions of the plurality of measurement markers 1241, 1242, 1243.”).
Regarding Claim 8, Ward-Bendall discloses the method of claim 1, further comprising determining one or more surface profile slices based on two or more measurement cursors manually placed on the first measurement image (Bendall [0119] “At step 840 of the exemplary method 800 (FIG. 11), and as shown in FIGS. 13 and 14, measurement cursors 931, 932 are placed (using a pointing device) and displayed on the two-dimensional image 903 to allow the video inspection device 100 (e.g., the CPU 150) to determine the dimensions of the anomaly 912 (e.g., height or depth, length, width, area, volume, point to line, profile slice, etc.).”).
Regarding Claim 9, Ward-Bendall discloses the method of claim 8, further comprising determining a highest point or a lowest point in the one or more surface profile slices (Bendall [0076] “The video inspection device 100 can identify the deepest surface point 224 in the region of interest 270, 280 on the image by displaying, e.g., a cursor 234 (FIG. 5) or other graphic identifier 282 (FIG. 6) on the deepest surface point 224. In addition and as shown in FIGS. 5 and 6, the video inspection device 100 can display the depth 290 (in inches or millimeters) of the deepest surface point 224 in the region of interest 270, 280 on the image 200 (i.e., the length of the perpendicular line extending from the deepest surface point 224 to the reference surface 250.”).
Regarding Claim 10, Ward-Bendall discloses the method of claim 1, wherein the first state comprises automatic identification of a blade tip and a shroud in the first measurement image, and the at least one first geometric dimension is a distance between the blade tip and the shroud (Ward [0145] “In one embodiment, the step 1430 of detecting the known measurable object feature on the viewed object using a central processor unit comprises detecting an edge of the viewed object (e.g., the edge of the turbine blade 1350). In addition, the CPU 56 can identify the existence of two perpendicular surfaces (edge of the turbine blade 1350 and the surface 1361 of the shroud 1360), with one surface extending past the other to identify the particular viewed object (e.g., the gap between the tip 1351 of a turbine blade 1350 and the surface 1361 of the shroud 1360).”), and wherein applying the first state of the first measurement image to the second measurement image comprises automatically identifying a blade tip and a shroud in the second measurement image (Bendall [0122] “For example, the first measurement identifier 941 is shown on the rendered image 905 at the same three-dimensional coordinate of the object surface 911 of the viewed object 912 as the first measurement cursor 931, and the second measurement identifier 942 is shown on the rendered image 905 at the same three-dimensional coordinate of the object surface 911 of the viewed object 912 as the second measurement cursor 932.”).
Regarding Claim 11, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 11. Also see Ward [0156] “Embodiments of the present invention can take the form of a computer program product embodied in one or more tangible non-transitory computer readable medium(s) having computer readable program code embodied thereon.”
Regarding Claim 12, it recites similar limitations of claim 2. The rationale of claim 2 rejection is applied to reject claim 12.
Regarding Claim 13, it recites similar limitations of claim 3. The rationale of claim 3 rejection is applied to reject claim 13.
Regarding Claim 14, it recites similar limitations of claim 4. The rationale of claim 4 rejection is applied to reject claim 14.
Regarding Claim 15, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 15.
Regarding Claim 16, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 16.
Regarding Claim 17, it recites similar limitations of claim 7. The rationale of claim 7 rejection is applied to reject claim 17.
Regarding Claim 18, it recites similar limitations of claim 8. The rationale of claim 8 rejection is applied to reject claim 18.
Regarding Claim 19, it recites similar limitations of claim 9. The rationale of claim 9 rejection is applied to reject claim 19.
Regarding Claim 20, it recites similar limitations of claim 10. The rationale of claim 10 rejection is applied to reject claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vaganov (US 20170309057 A1) – this reference discloses determining corresponding positions of an image feature in two related images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613